PER CURIAM.
We affirm the order dismissing with prejudice Shernoff’s complaint against the defendant Maison Grande Condominium Association, Inc., since it is apparent that the complaint against this defendant cannot be amended so as to state a cause of action. See Schweitzer v. Seaman, 383 So.2d 1175 (Fla. 4th DCA 1980). We conclude otherwise in respect to the defendants Schwartz against whom a cause of action might possibly lie if properly pleaded.1 While the trial court did not err in dismissing the complaint against the defendants Schwartz, the dismissal with prejudice was inconsistent with the policy of allowing litigants to amend pleadings freely in order that causes may be tried on their merits. Weiner v. Lozman and Weinberg, P. A., 340 So.2d 1247 (Fla. 3d DCA 1977); Richards v. West, 110 So.2d 698 (Fla. 1st DCA 1959). Accordingly, the trial court’s order is affirmed in part and reversed in part with directions to allow Shernoff to amend his complaint against the defendants Schwartz.

. The order on appeal is limited to the defendant Maison Grande Condominium Association, Inc. and the defendants Schwartz. The complaint against the defendant Schmidt is not before us.